DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2, 5-10, 14-17, and 19-23 are currently pending. 

Information Disclosure Statement
The information disclosure statement filed 12/16/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Objections
Claims 2, 5, 10, 17 and 19 are objected to because of the following informalities: 
Claims 2, 10 and 17:  “each tube extension” should read as – each respective tube extension --;
Claim 5: “the outlet” should read as – the respective outlet --;
Claim 19:  “an outlet of each tubular passage” should read as – the respective outlet of each respective tubular passage --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “the outermost surface of the aft wall extends entirely radially outwardly from an axial centerline.” The terms “entirely radially outwardly” are confusing in that the terms indicate all of the outermost surface of the aft wall is radially outward of the axial centerline of the fuel nozzle. However, the outermost surface of the aft wall includes a portion which is disposed at the centerline, which is not entirely radially outwardly of the axial centerline.  Therefore, claim 23 is rendered as indefinite.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 claims “the radially extending face is in contact with the outermost surface of the aft wall,” which is already claimed in claim 16 from which claim 21 depends in the recitation “the radially extending face contacts the outermost surface in the common plane.”  In addition, the limitation in claim 21 is more broad than the recitation in claim 16. Therefore, claim 21 fails to further limit the subject matter of claim 16. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, 16-17, and 19-22 are rejected under 35 U.S.C. 103 as obvious over Stoia, et al. 20130318975 in view of Monaghan et al. 20140367495, Frank 6513498 and NPL - Shea, Advantages of Brazing over Welding – March 2016.

    PNG
    media_image1.png
    826
    1031
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    368
    627
    media_image2.png
    Greyscale


claim 1, referring to annotated Fig. 2, Fig. 3 and annotated Fig. 6, Stoia discloses 
a bundled tube fuel nozzle assembly (nozzle assembly 60; para. 21) comprising
a fuel plenum body (nozzle body 69; para. 0021) comprising a forward wall (a plate member 83; para. 0022), an aft wall (a plate element 100; para. 0023) having an outermost surface (plate 100 has an outermost surface including at least surface 102 as seen in Fig. 3), and an outer band (outer nozzle wall 87; para. 0022),
wherein a fuel plenum (a second fluid plenum 89; para. 0024) is defined within the fuel plenum body, and a plurality of tubular passages (plurality of nozzle elements 104; para. 0023) extends from the forward wall (83), through the fuel plenum (89) and to respective outlets defined in the outermost surface of the aft wall (each outlet including 109, 172 is defined in 102 of outermost surface of aft wall 100 in Fig. 6); wherein the outermost surface and each of the respective outlets are defined in a common plane (labeled in annotated Fig. 6);
a plurality of tube extensions (a plurality of nozzle extensions 163 Fig. 6; para. 0026) extending downstream from the plurality of tubular passages (104) and extending from a base (labeled in annotated Fig. 6) to a tip (labeled in annotated Fig. 6), wherein each tube extension of the plurality of tube extensions includes an upstream end (166 Fig. 6) and a downstream end (labeled in annotated Fig. 6), wherein the upstream end has a uniform upstream outer diameter (outer diameter of 166 is uniform as seen in Fig. 6), and a uniform downstream outer diameter of the downstream end (labeled in annotated Fig. 6 where the diameter of the downstream end is clearly a uniform outer diameter), and the upstream end extends axially through a respective outlet (166 

Stoia does not disclose 
the fuel plenum body is a singular body; 
the upstream end extending between the base and a radially extending face and the downstream end extending between the radially extending face and the tip, wherein the upstream end has a reduced uniform upstream outer diameter as compared to the uniform downstream outer diameter of the downstream end such that the radially extending face contacts the outermost surface in the common plane; and 
a braze joint between the upstream end of each tube extension and the aft wall of the fuel plenum body.
 
 	Monaghan teaches a fuel injection nozzle (126; Fig. 2, para. 0017-0019) which has a singular body fuel plenum body (fuel injection head 200; Fig. 2 and 3; para. 0022) including multiple tubes (pre-mix tubes 218; Fig. 3, para. 0022) extending through a fuel plenum (upstream fuel plenum 236; Fig. 3, para. 0024). Monaghan teaches in the Abstract: “A fuel injection head for use in a fuel injection nozzle comprises a monolithic body portion (fuel plenum body in instant application) comprising an upstream face (forward wall in instant application), an opposite downstream face (aft wall in instant application), and a peripheral wall extending therebetween (outer band in instant application). A plurality of pre-mix tubes (plurality of tubular passages in instant 
In addition, although Stoia does not disclose the fuel plenum body is a singular body, Stoia does disclose a monolithic nozzle component 80 which includes the plate element 100 and the plurality of nozzle elements 104 (para. 0023) and Stoia discloses “that the term “monolithic” describes a nozzle component that is formed without joints or seams such as through casting, direct metal laser sintering (DMLS), additive manufacturing, and/or metal molding injection.” (para. 0022)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fuel nozzle assembly of Stoia by having the fuel plenum body be a singular body as taught by Monaghan so as to reduce potentially leaky joints and a need for post machining and/or EDM operations (Monaghan para. 0005).

    PNG
    media_image3.png
    638
    897
    media_image3.png
    Greyscale

	Frank teaches a fuel injection system for internal combustion engines including a fuel reservoir with connection stubs (Abstract and Col 1 lines 13-15). Frank teaches downstream of a tubular passage (4 which is labeled in annotated Fig. 1) is a tube extension, (connection stub 1 in Fig. 1; Col 3 lines 53-54) which includes an upstream end (clamping element 10 in Fig. 1; Col 4 lines 1-9) extending between a base (labeled in annotated Fig. 1) and a radially extending face (collar 7 in Fig. 1; Col 3 lines 60-61; 7 extends radially with respect to the axis of the tube extension 1 as shown in annotated Fig. 1) and a downstream end (labeled in annotated Fig. 1) extending between the radially extending face and a tip (labeled in annotated Fig. 1), wherein the upstream end has a reduced uniform upstream outer diameter as compared to a uniform downstream diameter of the downstream end (as shown in annotated Fig. 1 outer diameter of 10 is 
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Stoia in view of Monaghan, since Stoia discloses that the nozzle extensions can be joined to the monolithic component 80 by various processes (Stoia para. 0026), by modifying the upstream end and the respective outlet as taught by Frank with the upstream end extending between the base and a radially extending face and the downstream end extending between the radially extending face and the tip, wherein the upstream end has a reduced uniform upstream outer diameter as compared to the uniform downstream outer diameter of the downstream end such that the radially extending face contacts the outermost surface in the common plane because the reduced uniform upstream diameter of the upstream 
Although Frank teaches that the connection between the fuel plenum body and the tube extension is by welding (weld seam 3 in Fig. 1, col 3 lines 54-56), Shea “Advantages of Brazing over Welding” teaches that brazing can be advantageous over welding since brazing can join dissimilar metals, brazing is more easily automated than welding, and thinner pieces of metal may be brazed together (Shea first three paragraphs under Some Other Benefits of Brazing).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Stoia in view of Monaghan and Frank to have a braze joint instead of a weld joint as taught by Shea between the upstream end of each tube extension and the aft wall of the fuel plenum body in order to allow joining of dissimilar metals, allow manufacture to be more easily automated, and allow thinner pieces of metal to be joined (Shea first three paragraphs under Some Other Benefits of Brazing).

Regarding claim 16, Stoia discloses 
a combustor (combustor assembly 8, para. 0019 and 0020), comprising:

a bundled tube fuel nozzle (60) disposed within the outer casing and coupled to the end cover via one or more fluid conduits (annotated Fig. 2), 
wherein the bundled tube fuel nozzle (nozzle assembly 60; para. 21) comprises
a fuel plenum body (nozzle body 69; para. 0021) comprising a forward wall (a plate member 83; para. 0022), an aft wall (a plate element 100; para. 0023) having an outermost surface (plate 100 has an outermost surface including at least surface 102 as seen in Fig. 3), and an outer band (outer nozzle wall 87; para. 0022),
wherein a fuel plenum (a second fluid plenum 89; para. 0024) is defined within the fuel plenum body, and a plurality of tubular passages (plurality of nozzle elements 104; para. 0023) extends from the forward wall (83), through the fuel plenum (89) and to respective outlets defined in the outermost surface of the aft wall (each outlet including 109, 172 is defined in 102 of outermost surface of aft wall 100 in Fig. 6); wherein the outermost surface and each of the respective outlets are defined in a common plane (labeled in annotated Fig. 6);
a plurality of tube extensions (a plurality of nozzle extensions 163 Fig. 6; para. 0026) extending downstream from the plurality of tubular passages (104) and extending from a base (labeled in annotated Fig. 6) to a tip (labeled in annotated Fig. 6), wherein each tube extension of the plurality of tube extensions includes an upstream end (166 Fig. 6) and a downstream end (labeled in annotated Fig. 6), wherein the upstream end has a uniform upstream outer diameter (outer diameter of 166 is uniform as seen in Fig. 6), and a uniform downstream outer diameter of the downstream end (labeled in annotated Fig. 6 where the diameter of the downstream end is clearly a uniform outer 

Stoia does not disclose 
the fuel plenum body is a singular body; 
the upstream end extending between the base and a radially extending face and the downstream end extending between the radially extending face and the tip, wherein the upstream end has a reduced uniform upstream outer diameter as compared to the uniform downstream outer diameter of the downstream end such that the radially extending face contacts the outermost surface in the common plane; and 
a braze joint between the upstream end of each tube extension and the aft wall of the fuel plenum body.
 
Monaghan teaches a fuel injection nozzle (126; Fig. 2, para. 0017-0019) which has a singular body fuel plenum body (fuel injection head 200; Fig. 2 and 3; para. 0022) including multiple tubes (pre-mix tubes 218; Fig. 3, para. 0022) extending through a fuel plenum (upstream fuel plenum 236; Fig. 3, para. 0024). Monaghan teaches in the Abstract: “A fuel injection head for use in a fuel injection nozzle comprises a monolithic body portion (fuel plenum body in instant application) comprising an upstream face (forward wall in instant application), an opposite downstream face (aft wall in instant application), and a peripheral wall extending therebetween (outer band in instant 
In addition, although Stoia does not disclose the fuel plenum body is a singular body, Stoia does disclose a monolithic nozzle component 80 which includes the plate element 100 and the plurality of nozzle elements 104 (para. 0023) and Stoia discloses “that the term “monolithic” describes a nozzle component that is formed without joints or seams such as through casting, direct metal laser sintering (DMLS), additive manufacturing, and/or metal molding injection.” (para. 0022)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fuel nozzle assembly of Stoia by having the fuel plenum body be a singular body as taught by Monaghan so as to reduce potentially leaky joints and a need for post machining and/or EDM operations (Monaghan para. 0005).
Frank teaches a fuel injection system for internal combustion engines including a fuel reservoir with connection stubs (Abstract and Col 1 lines 13-15). Frank teaches downstream of a tubular passage (4 which is labeled in annotated Fig. 1) is a tube extension, (connection stub 1 in Fig. 1; Col 3 lines 53-54) which includes an upstream end (clamping element 10 in Fig. 1; Col 4 lines 1-9) extending between a base (labeled 
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Stoia in view of Monaghan, since Stoia discloses that the nozzle extensions can be joined to the monolithic component 80 by various processes (Stoia para. 0026), by modifying the upstream end 
Although Frank teaches that the connection between the fuel plenum body and the tube extension is by welding (weld seam 3 in Fig. 1, col 3 lines 54-56), Shea “Advantages of Brazing over Welding” teaches that brazing can be advantageous over welding since brazing can join dissimilar metals, brazing is more easily automated than welding, and thinner pieces of metal may be brazed together (Shea first three paragraphs under Some Other Benefits of Brazing).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Stoia in view of Monaghan and Frank to have a braze joint instead of a weld joint as taught by Shea between the upstream end of each tube extension and the aft wall of the fuel plenum body in order to 

Regarding claim 2, Stoia in view of Monaghan, Frank and Shea teaches the invention as claimed in claim 1 as discussed above, and Stoia further discloses wherein each respective tube extension and each respective tubular passage form a continuous premix flow passage of uniform diameter through the bundled tube fuel nozzle assembly (Fig. 6 shows a continuous flow passage extending through the tubular passage 104 and the tube extension 163. Stoia further discloses the passages are premix passages in para. 0024:  “The fuel then enters nozzle elements 104 to mix with air to form a pre-mixed fuel that is discharged from outlet 74 (shown in Fig. 3).” The tubular passage 104 via conduit 155 is a continuous passage through the bundled tube fuel nozzle assembly:  “Conduit 155 defines a flow passage that extends between second end 107 and first end 106 to define discharge opening 109” (Fig. 3, para. 0025). As seen in Fig. 6, the continuous premix flow passage has a uniform diameter).

Regarding claims 5 and 19, Stoia in view of Monaghan, Frank and Shea teaches the invention as claimed respectively in claims 1 and 16 as discussed above, and the combination already teaches that the respective outlet of each respective tubular passage comprises a counterbore (the respective outlet has been already been modified to have the counterbore 9 of Frank as discussed above in claims 1 and 16).

claim 6, Stoia in view of Monaghan, Frank and Shea teaches the invention as claimed in claim 1 as discussed above, and referring to Fig. 5, Stoia further discloses one or more of the tubular passages (104) of the plurality of tubular passages is in fluid communication with the fuel plenum (89) via one or more fuel ports (150). Stoia discloses “A radial passage 150 is formed in each nozzle element 104… radial passage 150 is formed so as to be fluidly connected with second fluid plenum 89.” (para. 0025)

Regarding claim 7, Stoia in view of Monaghan, Frank and Shea teaches the invention as claimed in claim 1 as discussed above, and referring to Fig. 6, Stoia further discloses each tube extension of the plurality of tube extensions (163) is coaxially aligned with a respective tubular passage of the plurality of tubular passages (104). Fig. 6 shows the tubular passage 104 and tube extension 163 are coaxially aligned.

Regarding dependent claims 8 and 20, Stoia in view of Monaghan, Frank and Shea teaches the invention as claimed respectively in claims 1 and 16 as discussed above, and the combination already teaches “the fuel plenum body is formed as a singular body via an additive manufacturing process.”  As discussed above in claims 1 and 16, Monaghan teaches “fuel injection head 200 is fabricated using an additive manufacturing process.” (para. 0020).
Regarding the recitation “is formed as a singular body via an additive manufacturing process”: in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Please note that 

Regarding claim 17, Stoia in view of Monaghan, Frank and Shea teaches the invention as claimed respectively in claim 16 as discussed above, and Stoia further discloses wherein each respective tube extension and each respective tubular passage  form a respective premix flow passage (Fig. 6 shows a continuous flow passage extending through the tubular passage 104 and the tube extension 163; the passages are premix passages per para. 0024:  “The fuel then enters nozzle elements 104 to mix with air to form a pre-mixed fuel that is discharged from outlet 74” (74 is shown in Fig. 3)).

Regarding claim 21, Stoia in view of Monaghan, Frank and Shea teaches the invention as claimed in claim 16 discussed above, and the combination already teaches as shown above in Frank annotated Fig. 1, the radially extending face (collar 7 in Fig. 1) is in contact with the outermost surface of the aft wall (surface 8 in Fig. 1).

Regarding claim 22, Stoia in view of Monaghan, Frank, and Shea teaches the invention as claimed in claim 1 as discussed above, and the combination already teaches the outermost surface of the aft wall and the tube extensions form continuous surfaces (brazing the modified upstream end of each respective tube extension which extends into the counterbore of each respective outlet results in the outermost surface of the aft wall and the tube extensions forming continuous surfaces).


Claims 9-10, 14-15, and 23 are rejected under 35 U.S.C. 103 as obvious over Stoia in view of Monaghan, Frank, Shea and Blackburn GB1434534.

Regarding independent claim 9, referring to Fig. 3 and annotated Fig. 6, Stoia discloses a bundled tube fuel nozzle assembly (nozzle assembly 60; para. 21) comprising
 a fuel plenum body (nozzle body 69; para. 0021) comprising a forward wall (a plate member 83; para. 0022), an aft wall (a plate element 100; para. 0023) having an outermost surface (plate 100 has an outermost surface including at least surface 102 as seen in Fig. 3), and an outer band (outer nozzle wall 87; para. 0022),
wherein a fuel plenum (a second fluid plenum 89; para. 0024) is defined within the fuel plenum body, and a plurality of tubular passages (plurality of nozzle elements 104; para. 0023) extends from the forward wall (83), through the fuel plenum (89) and to respective outlets defined in the outermost surface of the aft wall (each outlet including 
a plurality of tube extensions (a plurality of nozzle extensions 163 Fig. 6; para. 0026) disposed downstream from the plurality of tubular passages (104) and extending from a base (labeled in annotated Fig. 6) to a tip (labeled in annotated Fig. 6), wherein each tube extension of the plurality of tube extensions includes an upstream end (166 Fig. 6) and a downstream end (labeled in annotated Fig. 6), wherein the upstream end has a uniform upstream outer diameter (outer diameter of 166 is uniform as seen in Fig. 6), and a uniform downstream outer diameter of the downstream end (labeled in annotated Fig. 6 where the diameter of the downstream end is clearly a uniform outer diameter), and the upstream end extends axially through a respective outlet (166 extends axially through 172 as seen in Fig. 6) and into a respective tubular passage (166 extends into the outlet which is part of the tubular passage 104) of the plurality of tubular passages. 
 	Stoia does not disclose the fuel plenum body is a singular body; 
wherein each of the respective outlets defines a counterbore and a rim portion, the rim portion tapered radially inwardly from the aft wall towards the forward wall; and 
the upstream end extending between the base and a radially extending face and the downstream end extending between the radially extending face and the tip, wherein the upstream end has a reduced uniform upstream outer diameter as compared to the uniform downstream outer diameter of the downstream end such that the base and a portion of the upstream end contact the counterbore;

Monaghan teaches a fuel injection nozzle (126; Fig. 2, para. 0017-0019) which has a singular body fuel plenum body (fuel injection head 200; Fig. 2 and 3; para. 0022) including multiple tubes (pre-mix tubes 218; Fig. 3, para. 0022) extending through a fuel plenum (upstream fuel plenum 236; Fig. 3, para. 0024). Monaghan teaches in the Abstract: “A fuel injection head for use in a fuel injection nozzle comprises a monolithic body portion (fuel plenum body in instant application) comprising an upstream face (forward wall in instant application), an opposite downstream face (aft wall in instant application), and a peripheral wall extending therebetween (outer band in instant application). A plurality of pre-mix tubes (plurality of tubular passages in instant application) are integrally formed with and extend axially through the body portion.” Monaghan teaches a monolithic body can “reduce potentially leaky joints” at the tube/plate and plate/wall interfaces and to reduce a “need for post machining and/or EDM operations.” (para. 0005) A monolithic body is interpreted as a singular body, one-piece, unitary, seamless, etc. Monaghan further teaches an additive manufacturing process is used to manufacture monolithic fuel injection head 200. (para. 0020)
In addition, although Stoia does not teach the fuel plenum body is a singular body, Stoia does teach a monolithic nozzle component 80 which includes the plate element 100 and the plurality of nozzle elements 104 (para. 0023) and Stoia teaches “that the term “monolithic” describes a nozzle component that is formed without joints or seams such as through casting, direct metal laser sintering (DMLS), additive manufacturing, and/or metal molding injection.” (para. 0022)

	Frank teaches a fuel injection system for internal combustion engines including a fuel reservoir with connection stubs (Abstract and Col 1 lines 13-15). Frank teaches downstream of a tubular passage (4 which is labeled in annotated Fig. 1) is a tube extension, (connection stub 1 in Fig. 1; Col 3 lines 53-54) which includes an upstream end (clamping element 10 in Fig. 1; Col 4 lines 1-9) extending between a base (labeled in annotated Fig. 1) and a radially extending face (collar 7 in Fig. 1; Col 3 lines 60-61; 7 extends radially with respect to the axis of the tube extension 1 as shown in annotated Fig. 1) and a downstream end (labeled in annotated Fig. 1) extending between the radially extending face and a tip (labeled in annotated Fig. 1), wherein the upstream end has a reduced uniform upstream outer diameter as compared to a uniform downstream diameter of the downstream end (as shown in annotated Fig. 1 outer diameter of 10 is uniform and is reduced compared to the uniform diameter of the downstream end). Frank teaches an outlet of the tubular passage (outlet of tubular passage is labeled in annotated Fig. 1 and includes counterbore 9) defined in an outermost surface of an aft wall (outlet including counterbore 9 is defined in surface 8 of the outermost surface of the aft wall of fuel reservoir 2 as shown in annotated Fig. 1; Col 3 lines 60-67), wherein the outermost surface and the outlet are defined in a common plane (labeled in annotated Fig. 1). Frank teaches the outlet (labeled in annotated Fig. 1) defines a 
	
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Stoia in view of Monaghan, since Stoia discloses that the nozzle extensions can be joined to the monolithic component 80 by various processes (Stoia para. 0026), by modifying the upstream end and the respective outlet as taught by Frank with each of the respective outlets defining a counterbore and the upstream end extending between the base and a radially extending face and the downstream end extending between the radially extending face and the tip, wherein the upstream end has a reduced uniform upstream outer diameter as compared to the uniform downstream outer diameter of the downstream end and extends through the respective outlet and into a respective tubular passage of the plurality of tubular passages, such that the base and a portion of the upstream end contact the counterbore because the reduced uniform upstream diameter of the upstream end protrudes into the counterbore of the respective outlet in the outermost surface of the aft wall of the fuel plenum body and forms a press fit and thus seals off the connection of the fuel plenum body and the tube extension from the environment 

Although Frank teaches that the connection between the fuel plenum body and the tube extension is by welding (weld seam 3 in Fig. 1, col 3 lines 54-56), Shea “Advantages of Brazing over Welding” teaches that brazing can be advantageous over welding since brazing can join dissimilar metals, brazing is more easily automated than welding, and thinner pieces of metal may be brazed together (Shea first three paragraphs under Some Other Benefits of Brazing).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Stoia in view of Monaghan and Frank to have a braze joint instead of a weld joint between the upstream end of each tube extension and the fuel plenum body as taught by Shea in order to allow joining of dissimilar metals, allow manufacture to be more easily automated, and allow thinner pieces of metal to be joined (Shea first three paragraphs under Some Other Benefits of Brazing).
Stoia in view of Monaghan, Frank and Shea is silent regarding each of the respective outlets defines a rim portion, the rim portion tapered radially inwardly from the aft wall towards the forward wall.

    PNG
    media_image4.png
    356
    508
    media_image4.png
    Greyscale

Blackburn teaches a method of making a peripheral joint between a tubular member and another member apertured to receive it, and that there are instances where it is necessary to secure a tubular metal member in a substantially fluid tight manner in an aperture in a second member by some means giving a continuous connection between the tubular member and the wall of the aperture (col 1 lines 8-17). Blackburn teaches a method of brazing a tube into a metal tube plate (col 2 lines 60-64, 69). Blackburn teaches a rim portion (chamfer 2 around the rim (the top) of the hole 3 in Fig. 1; col 2 lines 72-73), the rim portion tapered radially inwardly from an aft wall towards a forward wall (as shown in annotated Fig. 1 chamfer 2 is tapered radially inward from aft wall towards forward wall). Blackburn teaches brazing alloy is positioned in the chamfer when the tube 4 is inserted in the hole 3 (col 1 lines 40-41; col 3 lines 6-8).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Stoia in view of Monaghan, Frank and Shea to have each of the respective outlets define a rim portion, the rim portion tapered radially inwardly from the aft wall towards the forward 

Regarding claim 10, Stoia in view of Monaghan, Frank, Shea and Blackburn teaches the invention as claimed in claim 9 as discussed above, and Stoia further discloses wherein each tube extension (a plurality of tube extensions 163) and each tubular passage (a plurality of nozzle elements 104) form a respective premix flow passage. Fig. 6 shows a continuous passage through the tubular passage 104 and the tube extension 163 which illustrates a continuous flow passage through them. Stoia further discloses the passages are premix passages in para. 0024:  “The fuel then enters nozzle elements 104 to mix with air to form a pre-mixed fuel that is discharged from outlet 74 (shown in Fig. 3).”

Regarding dependent claim 14, Stoia in view of Monaghan, Frank, Shea and Blackburn teaches the invention as claimed in claim 9 as discussed above, and Stoia further discloses one or more of the tubular passages (104) of the plurality of tubular passages is in fluid communication with the fuel plenum (89) via one or more fuel ports (150). Stoia teaches “A radial passage 150 is formed in each nozzle element 104… radial passage 150 is formed so as to be fluidly connected with second fluid plenum 89.” (para. 0025)

Regarding dependent claim 15, Stoia in view of Monaghan, Frank, Shea and Blackburn teaches the invention as claimed in claim 9 as discussed above, and the .
Regarding the recitation “is formed as a singular body via an additive manufacturing process”: in accordance with MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product (in this case a fuel plenum body), does not depend on its method of production (i.e. formed as a singular body via an additive manufacturing process), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two. See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).


    PNG
    media_image5.png
    915
    1144
    media_image5.png
    Greyscale

Regarding claim 23, Stoia in view of Monaghan, Frank, Shea and Blackburn teaches the invention as claimed in claim 9 as discussed above, and Stoia further discloses the outermost surface of the aft wall extends entirely radially outwardly from an axial centerline (labeled in annotated Fig. 3) of the bundled tube fuel nozzle assembly (surface 102 extends entirely radially outwardly from an axial centerline of the bundled tube fuel nozzle assembly as seen in annotated Fig. 3). 


Response to Arguments
Applicant’s arguments filed 12/16/2021 with respect to rejections under 35 U.S.C. §103 have been fully considered but are not persuasive. 

Examiner disagrees with Applicant’s Argument II that modifications to Stoia would not be proper because it would render the invention unsatisfactory for its intended purpose. Stoia discloses the nozzle extensions can be joined to the monolithic component 80 (which is part of 69 shown in Fig. 3 which is the claimed fuel plenum body) by various processes (Stoia para. 0026).  Modifying the outlet to have the 
Regarding Applicant’s Argument III, other than the recitation from para. 31 of the instant specification, the instant specification and the current set of claims do not describe the continuous surfaces, and especially do not describe the continuous surfaces as involving “the planar outermost surface of the aft wall,” and not forming “any sharp edges” or “sunken/recessed surfaces.”
In addition, the 103 rejections cite the motivations taught by Shea when Stoia in view of Monaghan and Frank is modified to include a braze joint versus a weld joint per the teaching of Shea between the upstream end of each tube extension and the aft wall of the fuel plenum body.  The 103 rejections do not state brazing the tube extensions into the respective outlets is a design choice. Brazing has the advantages over welding of allowing joining of dissimilar metals, allowing manufacture to be more easily automated, and allowing thinner pieces of metal to be joined as taught by Shea.  
Therefore, the rejections of independent claims 1, 9 and 16 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        


/A.J.H./Examiner, Art Unit 3741